—Appeal from a *496judgment of the County Court of Broome County (Mathews, J.), rendered May 7, 1998, convicting defendant upon his plea of guilty of the crime of sodomy in the second degree.
After waiving indictment and pleading guilty to the crime of sodomy in the second degree in satisfaction of a superior court information, defendant was sentenced to an agreed-upon sentence of ¿Vs to 7 years in prison. Defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.